El Juez Asociado Se,. Figueeas,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando en lo substancial todos los fundamentos de hecho y los de derecho del inferior, á excepción del ter-cero, y
Considerando: que si bien el artículo 1937 del Código Civil establece que los acreedores, y cualquiera otra persona interesada en hacer valer la prescripción, podrán utilizarla á pesar de la renuncia expresa ó tácita del deudor ó propie-tario, esta potestad está subordinada á lo dispuesto en el artículo lili del citado texto, y no consta probado que el acreedor Berrios haya perseguido los bienes de que esté en posesión el deudor para realizar la deuda.
*578Considerando: que las costas deben imponerse á la parte cuyas pretensiones se hubieren totalmente desestimado.
Vistos los artículos citados, y el artículo 63 de la Orden General No. 118, de 15 de Agosto de 1899.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada que dictó el Tribunal de Distrito de San Juan, en 10 de Diciembre de 1902, con las costas al apelante.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Sulzbacher y MacLeary.